DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 12/16/2021 is acknowledged.
Applicant amended claim 1, 5, 10, 11, 16, 18, and 19.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeuchi (US 2009/0166745) (hereafter Takeuchi).
Regarding claim 11, Takeuchi discloses a device comprising: 
a transistor LT1 (Fig. 5, paragraph 0049) above a substrate SB (Fig. 5, paragraph 0054), wherein the transistor LT1 (Fig. 5) comprises source and drain regions PIR (Fig. 5, paragraph 0061), a channel CHN1 (Fig. 5, paragraph 0061) between the source and drain regions PIR (Fig. 5), and a gate structure GE1 (Fig. 5, paragraph 0061), and at least a portion of the gate structure GE1 (Fig. 5) of the transistor is directly above the channel CHN1 (Fig. 5) of the transistor;
an insulating structure II1 (Fig. 5, paragraph 0065) above the substrate SB (Fig. 5) and laterally surrounding the transistor LT1 (Fig. 5); 
a first conductive line (first CL1 from the left corner of Fig. 5, paragraph 0075) above the insulating structure II1 (Fig. 5) and the transistor LT1 (Fig. 5), wherein a bottom surface (bottom surface of the first CL1 from the left corner of Fig. 5) of the first conductive line (first CL1 from 
a second conductive line (second SC2 and second CL1 from the left corner of Fig. 5, paragraph 0068)  above the substrate SB (Fig. 5) and partially buried in the insulating structure II1 (Fig. 5), wherein the first (first CL1 from the left corner of Fig. 5) and second conductive lines (second SC2 and second CL1 from the left corner of Fig. 5) extend in a first direction (vertical direction in Fig. 5), top surfaces of the first (first CL1 from the left corner of Fig. 5) and second conductive lines (second SC2 and second CL1 from the left corner of Fig. 5) are substantially coplanar, and a height of the second conductive line (second SC2 and second CL1 from the left corner of Fig. 5) is greater than a height of the first conductive line (first CL1 from the left corner of Fig. 5).  
Regarding claim 14, Takeuchi further discloses the device of claim 11, wherein a bottom surface of the second conductive line (second SC2 and second CL1 from the left corner of Fig. 5) is lower than a bottom surface of the insulating structure II1 (Fig. 5).  
Regarding claim 15, Takeuchi further discloses the device of claim 11, further comprising a buried conductive line (SCL contacting second PIR from the left corner of Fig. 5, paragraph 0065) directly under the second conductive line (second SC2 and second CL1 from the left corner of Fig. 5), wherein the buried conductive line (SCL contacting second PIR from the left corner of Fig. 5) is adjacent the transistor LT1 (Fig. 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi as applied to claim 11 above, and further in view of Kanaya et al. (US 2020/0083288) (hereafter Kanaya).
Regarding claim 12, Takeuchi discloses the device of claim 11, however Takeuchi does not disclose a width of the second conductive line is not greater than a width of the first conductive line.  
Kanaya disclose a width of the second conductive line 78 (Fig. 5, paragraph 0081) is not greater (see 801 in Fig. 7; and see 70 and 78 in Fig. 9, wherein the horizontal length of 78 is same as the horizontal length of 70) than a width of the first conductive line 70 (Fig. 5, paragraph 0082).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takeuchi to form a width of the second conductive line is not greater than a width of the first conductive line, as taught by Kanaya, since the dimension D1 (Kanaya, Fig. 5, paragraph 0099) corresponds to the maximum dimension of the contact plug 71 (Kanaya, Fig. 5, paragraph 0099) in order to forms an reliable electrical connection with an increased contact area.

Allowable Subject Matter
1. 	Claims 1-10 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Takeuchi (US 2009/0166745), discloses a buried conductive line PL2 (Fig. 5, paragraph 0075) in the insulating structure (II1, BL1, II2, BL2, and II3 in Fig. 5) and spaced apart from the transistor LT1 (Fig. 5); and a buried via (second CL1 from the left corner of Fig. 5, paragraph 0068) in the insulating structure (II1, BL1, II2, BL2, and II3 in Fig. 5) and interconnecting the transistor LT1 (Fig. 5) and the buried conductive line PL2 (Fig. 5) but fails to disclose a height of the buried conductive line is greater than a height of the source/drain 
In addition, a closest prior art, Idani (US 2012/0276736), discloses forming a second trench 33 (Fig. 1G, paragraph 0040) and a contact opening 32 (Fig. 1G, paragraph 0040) in the insulating structure 26 (Fig. 1G), wherein the second trench 33 (Fig. 1G) does not expose the transistor T2 (Fig. 1G); and after forming the second trench 33 (Fig. 1G) and the contact opening 32 (Fig. 1G), filling the second trench 33 (Fig. 1G) and the contact opening 32 (Fig. 1G) with a conductive material (35 and 36 in Fig. 1H, paragraph 0044) to form a first buried conductive line (35 and 36 in Fig. 1H, paragraph 0046) in the second trench 33 (Fig. 1G) and adjacent the transistor T2 (Fig. 1H) but fails to disclose the contact opening exposes a source/drain region of the transistor; and after forming the second trench and the contact opening, filling the second trench and the contact opening with a conductive material to form a source/drain contact above the source/drain region of the transistor. Additionally, the prior art does not teach or suggest a method for manufacturing a device comprising: the contact opening exposes a source/drain region of the transistor; and after forming the second trench and the contact opening, filling the second trench and the contact opening with a conductive material to form a source/drain contact above the source/drain region of the transistor in combination with other elements of claim 16.

A closest prior art, Takeuchi (US 2009/0166745), discloses a device comprising: a transistor LT1 (Fig. 5, paragraph 0049) above a substrate SB (Fig. 5, paragraph 0054), wherein the transistor LT1 (Fig. 5) comprises: a source/drain region PIR (Fig. 5, paragraph 0062); and a source/drain contact PL1 (Fig. 5, paragraph 0068) above the source/drain region PIR (Fig. 5); 
In addition, a closest prior art, Idani (US 2012/0276736), discloses a method for manufacturing a device comprising: forming a transistor T2 (Fig. 1B, paragraph 0025) above a substrate 1 (Fig. 1B, paragraph 0025); forming a first trench 25 (Fig. 1B, paragraph 0032) in the substrate 1 (Fig. 1B); forming an insulating structure 26 (Fig. 1C, paragraph 0034) above the substrate 1 (Fig. 1C), surrounding the transistor T2 (Fig. 1C), and partially in the first trench 25 (Fig. 1C); forming a second trench 33 (Fig. 1G, paragraph 0040) and a contact opening 32 (Fig. 1G, paragraph 0040) in the insulating structure 26 (Fig. 1G), wherein the second trench 33 (Fig. 1G) does not expose the transistor T2 (Fig. 1G); and after forming the second trench 33 (Fig. 1G) and the contact opening 32 (Fig. 1G), filling the second trench 33 (Fig. 1G) and the contact opening 32 (Fig. 1G) with a conductive material (35 and 36 in Fig. 1H, paragraph 0044) to form a first buried conductive line (35 and 36 in Fig. 1H, paragraph 0046) in the second trench 33 (Fig. 1G) and adjacent the transistor T2 (Fig. 1H) but fails to teach the contact opening exposes a source/drain region of the transistor; and after forming the second trench and the contact opening, filling the second trench and the contact opening with a conductive material to form a source/drain contact above the source/drain region of the transistor as the context of claim 16. 

3. 	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 13 would be allowable because a closest prior art, Takeuchi (US 2009/0166745), discloses an insulating structure II1 (Fig. 5, paragraph 0065) above the substrate SB (Fig. 5) but fails to disclose the insulating structure comprises: an isolation structure above the substrate; and an interlayer dielectric above the isolation structure, and a portion of the interlayer dielectric is lower than the isolation structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a device comprising: the insulating structure comprises: an isolation structure above the substrate; and an interlayer dielectric above the isolation structure, and a portion of the interlayer dielectric is lower than the isolation structure in combination with other elements of the base claim 11.

Response to Arguments
1. 	Applicant's arguments filed 12/16/2021 have been fully considered.
Applicant's arguments with respect to claims 11-15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813